Citation Nr: 1737585	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel 


INTRODUCTION

The Veteran has a period of active duty for training from November 1960 to May 1961, as well as active military service from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In February 2015, and March 2016, the Board remanded the appeal for further development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records. 


FINDING OF FACT

The Veteran's tinnitus did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to any noise exposure during active duty service or active duty for training. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107, (West 2014); 38C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard November 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained. 

The Veteran was afforded a VA medical examination connected with the claim most recently in September 2012, which includes an opinion as to the etiology of any current tinnitus and its relationship to his period of service.  Addendums were obtained in May 2015 and April 2016.

As noted above the Board remanded this matter in March 2016.  Specifically the Board directed that the VA examiner review the Veteran's medical records and add an addendum medical opinion regarding the Veteran's assertion of a tinnitus claim.  The Board directed that a new records review be done and opinion entered.  As the requested development has been completed, the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss or tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Recently, the United States Court of Appeals for Veterans Claims held that tinnitus is "chronic disease" under 38 C.F.R. § 3.309 (a) where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as sensorineural hearing loss or tinnitus is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training.  38 U.S.C.A. §§ 101 (24), 106; 38 C.F.R. § 3.6 (a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The Veteran's essential contention here is that he currently suffers from tinnitus related to his period of active duty or active duty training.  The Board acknowledges that the Veteran was exposed to noise during his period of active duty as an artillery man in the army.  The Board also acknowledges that the Veteran revealed to the VA examiner during a September 2012 VA examination that he suffered an ear infection around the age of 7 or 8.  The Veteran has also offered competent, credible testimony that the experiences tinnitus.  See Charles v. Principi, 16 Vet App. 370, 374 (2002) (holding ringing in the ear is capable of lay observation).  He has therefore met the disability requirement for the claim.  The dispositive issue is thus whether the Veteran's tinnitus is related to military service. 

Review of the Veteran's Service Treatment Records (STRs) shows that he entered and exited active duty training with normal hearing based on his November 1960 induction examination and his April 1961 discharge examination.  The Veteran's hearing was also tested again and found to be normal based on his entrance examination of November 1963 and discharge examination of October 1965.  The medical examination records reveal no complaint of tinnitus by the Veteran to a medical examiner during the entirety of his military service, nor within one year of discharge. 

A September 2012 VA examination report reflects that the Veteran reported recurrent tinnitus which began twenty to twenty-five years ago in connection with an ear infection mainly in the Veteran's right ear.  The examiner opined that the Veteran's claim of tinnitus is less likely than not caused by a result of military exposure. The examiner report connects the Veteran's tinnitus to a nonservice connected ear infection, noting that ear infections are frequently related to the onset of tinnitus. 

A May 2015 addendum to the September 2012 VA examination report the examiner opined that at the time of the VA examination the Veteran expressed to the VA examiner that the onset of his tinnitus was caused by an ear infection.  The VA examiner opined that ear infections are a known cause of tinnitus.  It is the opinion of the examiner the Veteran's tinnitus is less likely as not to have had its origin during or in some way the result of, his period or periods of active military service or active duty training as an artillery man. 

In an April 2016 addendum to the September 2012 VA examination report, the medical examiner asserts in more detail that the Veteran's STRs indicate he entered and exited military service with normal hearing bilaterally based on the November 1963 induction VA examination and October 1965 VA examination.  The examiner went on to explain that no significant threshold shifts occurred during the Veteran's military service, therefore, there is no objective evidence of noise injury that might result in tinnitus.  The VA examiner opined in more detail that once military noise exposure is removed, hearing would not be expected to get worse.  Furthermore, the VA examiner asserted that worsening of hearing from the time of discharge to present day is due to noise exposure, aging, or other factors between the times of discharge to present day.  The tinnitus found on the September 2012 VA examination report is not due to or aggravated by military noise exposure.

In the April 2016 addendum report the examiner opined that the Veteran had normal hearing bilaterally at separation from military service with no significant threshold shifts during service, thus there are no objective factors for which the etiology of tinnitus could be attributed.  The Veteran's service treatment records do not contain complaints, treatment, or diagnosis for tinnitus.  The current complaint of tinnitus is not in the examiner's opinion a result of or aggravation of military noise.  The examiner asserted that tinnitus is more likely as not found in association with hearing loss, which the Veteran did not exhibit on either military discharge examinations.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The VA examination opinions were provided by VA audiologist and are supported by a reasoned opinion that is consistent with the evidence of the record, the Board affords them significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Since the examiner attributed tinnitus to hearing loss which he found to be unrelated to service, he addressed it implicitly.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

Furthermore, addendum opinions specifically addressing whether tinnitus was directly related to service were obtained.  Both audiologists thoroughly reviewed the claims file prior to rendering the opinions and therefore considered all pertinent evidence to include the Veteran's contentions.  In this case, the examiner's conclusion was that the Veteran's tinnitus is unrelated to service because it is secondary to hearing loss which is unrelated to service.

To the extent that the Veteran had offered his opinion that tinnitus is related to service, the Board finds that the medical opinions are more probative.  They considered all the evidence of record, provided a thorough rationale for their conclusions, and added the weight of medical knowledge which adds to their probative value. 

In sum, the most probative evidence of record shows that tinnitus did not have its onset during service or for many years thereafter.  38 C.F.R. § 3.309 (a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (Fed Cir. 2006).  The Board also observes that there is no evidence to show that tinnitus existed or was "noted" in service. 

The Board recognizes that, "While a lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records, does not, in itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 9 Fed. (Cir. 2006).  Thus, the provisions of 38 C.F.R. § 3.303 (b) (2016) pertaining to chronicity or continuity of symptomatology are not for application.

While service connection may also be granted for disability resulting from disease or injury incurred during active duty for training, in this case, the Veteran does not contend, and the evidence does not suggest, that tinnitus was in any way related to any period of active duty training.  38 U.S.C.A. §§ 101 (24), 106; 38 C.F.R. § 3.6(a).

The Board concludes that there is no basis to grant service connection for tinnitus on a presumptive basis, as there is no evidence that tinnitus manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The only medical opinions of record are unfavorable to the Veteran's claims and provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


